Title: To Thomas Jefferson from Sylvanus Bourne, 29 April 1791
From: Bourne, Sylvanus
To: Jefferson, Thomas


Cape François, 29 Apr. 1791. Arrived and presented credentials on 16 Mch. Still awaits recognition “but cannot obtain any decision of the business: being constantly put off by the most equivocal and evasive Conduct on their part. One Day am informed that the Convention does not extend to the Colonies—the next that as my Commission is unacompanied by a letter from the Secy. of State, they cannot acknowledge its authenticity, and again that as the Convention has never been transmitted to them from France they are not bound to notice it. I am sent from the assembly to the Govr. the Govr. to the assembly without obtaining satisfactory answer from either.” He conceives such conduct to be in direct violation of Art. 29 of the commercial treaty and of the Consular Convention. Requests instructions and a letter to the Governor General specifically obviating their objections. Without this he doubts he can be established in face of determined opposition from admiralty officers who will “lose fees which they are ever ready to extort from our Countrymen… . I have ever made my official establishment the ground work of my mercantile one and without the former I shall lose many expected advantages.” This and exaction of droit d’aubaine show the colonists’ opposition to operation of any treaty. Only a few weeks ago the property of an American consignee who died at Port au Prince was seized as an escheat.
He is chagrined that Congress has again lost the Consular bill, thus placing public officers in a disagreeable predicament: “principles of liberal policy ought not to be thus neglected.”
Politics in this island excites in turn pity and indignation. The northern and southern parts are bitterly opposed, while principles and motives “are clouded in mystic darkness.” Both with equal fervor profess attachment to the National Assembly but differ much in evidence of it. Deputies are daily expected.
Questions whether the philanthropist can view the French conduct as leading these people from despotism to freedom. Hopes to hear from TJ by the “first conveyance.”
